UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 11-1130


ZACHARY GRAVES,

                  Plaintiff – Appellant,

          v.

INDUSTRIAL POWER GENERATING CORPORATION, d/b/a Ingenco,

                  Defendant – Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. M. Hannah Lauck, Magistrate
Judge. (3:09-cv-00717-MHL)


Submitted:   June 28, 2011                    Decided:   July 8, 2011


Before KING, SHEDD, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Zachary Graves, Appellant Pro Se. Lynn Forgrieve Jacob, James
Nelson Wilkinson, WILLIAMS MULLEN, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Zachary     Graves    appeals     the   district    court’s      final

order    denying        his   summary     judgment       motion    and    granting

Defendant’s summary judgment motion on his race discrimination

and retaliation claims, brought pursuant to Title VII of the

Civil Rights Act of 1964, as amended, 42 U.S.C.A. §§ 2000e to

2000e-17 (West 2003 & Supp. 2010).               We have reviewed the record

and    find   no    reversible      error.      Accordingly,      we   affirm   the

district court’s final order.                 See Graves v. Industrial Power

Generating Corp., No. 3:09-cv-00717-MHL (E.D. Va. Jan. 5, 2011).

We    dispense     with   oral     argument    because   the   facts     and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.


                                                                          AFFIRMED




                                         2